Citation Nr: 1138396	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for porphyria cutanea tarda (PCT), to include as due to herbicide exposure.

2.  Entitlement to service connection for porphyria cutanea tarda (PCT), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to service connection for porphyria cutanea tarda (PCT) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1997 RO rating decision denied service connection for PCT; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  Evidence submitted since the February 1997 RO decision, denying service connection for PCT, is new in that it has not been previously considered and is material as it relates to unestablished facts necessary to substantiate the claim for service connection for PCT, to include as secondary to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision denying service connection for PCT became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.   New and material evidence has been received since the February 1997 denial of service connection for PCT; therefore, the claim for service connection for PCT is reopened.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's claim to reopen involves underlying claims of service connection for PCT.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

 If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, to include PCT.  38 C.F.R. §§ 3.307, 3.309.  A Veteran is presumed exposed to an herbicide agent if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In the case of a Veteran who served in the Republic of Vietnam during the Vietnam era, such as the Veteran in this case, service connection will be presumed for certain specified diseases, including PCT, based on presumed exposure to herbicide agents (e.g., Agent Orange) in Vietnam.   For the Agent Orange presumption of service connection to apply, PCT must be manifest to a degree of 10 percent or more within a year after last herbicide exposure in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service personnel records reflect that the Veteran served in Vietnam during the Vietnam era, and thus he is presumed to have been exposed to Agent Orange. 

Notwithstanding the foregoing, the veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A review of the record shows that the claim for service connection for PCT was originally denied in February 1997.  The Veteran was informed of that decision, but did not file a notice of disagreement regarding the February 1997 decision within one year from the date of the notification of the rating decision to appeal the denial of the claim. Therefore, that decision became final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010). 

In this case, the RO denied service connection for PCT in the prior final February 1997 decision, finding that the Veteran's PCT was not diagnosed within the one year presumptive period after the last exposure to herbicides or within a year of separation from service.  The Veteran submitted a claim to reopen in July 2008 and the RO denied reopening the claim in September 2008.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Since the prior final rating decision in February 1997, VA has received additional evidence, including statements from the Veteran that claim that he was diagnosed with PCT earlier than 1990.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  The statements include the Veteran's assertions that he was exposed to herbicides during service and that his current PCT may be directly related to service or to his exposure to herbicides in service.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim on a direct basis. The evidence shows a possible link between the Veteran's service and his PCT. The lack of a relationship between the disabilities on a presumptive basis was one reason for denial in the previous February 1997 rating decision; direct service connection was not considered. Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for PCT. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 





ORDER

New and material evidence having been received, service connection for PCT is reopened and to that extent the appeal is granted. 


REMAND

The Board finds that further development is necessary before a decision on the merits may be made on the claim for service connection for PCT.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that a medical examination and opinion as to etiology are required.  The Veteran has submitted statements that his PCT was caused as a result of his active service.  He is currently diagnosed with PCT and because he service in the Republic of Vietnam during the applicable time frame, he is presumed to have been exposed to Agent Orange.  There is some indication that it may be related to service on a direct basis, since PCT has been determined to be related to Agent Orange if it manifests within one year of service.

The Veteran has not been afforded a VA examination.  The Veteran's statements have suggested that PCT may be related to his period of service on a direct basis.  Service connection on a direct basis has not previously been explored by the RO.  Based on the evidence and the Veteran's statements, the Board finds that a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for PCT which is not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.   If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his PCT.  A copy of this Remand and the entire claims file must be made available to the VA examiner in conjunction with the examination.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the Veteran's statements.  All necessary tests should be conducted.  Based on a review of the claims file and the clinical findings of the examinations, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed PCT is etiologically related to the Veteran's period of active military service or any incident in service including whether it is related to his exposure to Agent Orange.  The examiner must provide a complete rationale for any opinions expressed.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  The RO/AMC should readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


